Citation Nr: 1501567	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than March 8, 2011, for the grant of service connection for paranoid schizophrenia to include posttraumatic stress disorder (PTSD) symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  In December 2008, the RO denied the Veteran's original claim of entitlement to service connection for PTSD.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  The earliest date of a formal claim of entitlement to service connection for paranoid schizophrenia and a formal claim to reopen the PTSD claim, denied in the December 2008 rating decision, is March 8, 2011.

3.  A January 5, 2009, VA treatment record constituted an informal claim of entitlement to service connection for paranoid schizophrenia and an informal claim to reopen the PTSD claim.


CONCLUSIONS OF LAW

1.  The December 2008 RO decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for an effective date of January 5, 2009, but no earlier, for the grant of service connection for paranoid schizophrenia to include PTSD symptoms have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.157(a), 3.400 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Thus, when addressing the effective date for an award of compensation, the Board must determine when a claim was received.  The Board notes that once a formal claim for VA benefits has been filed, a subsequent informal request will be accepted as a claim.  38 C.F.R. § 3.155(c).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  An informal claim for benefits is any communication or action from a claimant, indicating an intent to apply for one or more benefits under the laws administered by VA.  38 C.F.R. § 3.155(a).

By way of background, the Veteran initially filed an application for benefits pertaining to a claim of service connection for PTSD in November 2007.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the December 2008 decision denying service connection for PTSD; hence, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  That decision specifically denied only PTSD after the Veteran filed a claim only for PTSD.  It would not be expected that a reasonable person would think any other psychiatric disorder was denied at that time or that any other claim for a psychiatric disorder was pending.

Thereafter, no correspondence pertaining to a psychiatric disability was received from the Veteran until March 8, 2011, when the Veteran filed a formal claim of entitlement to service connection for paranoid schizophrenia and a formal claim to reopen the PTSD claim.  This date is the present effective date of the award of service connection and is appropriate if no earlier claim was filed after the December 2008 denial.

However, in January 5, 2009, the Veteran sought VA medical treatment.  The treatment was general in nature and does not constitute new and material evidence in and of itself.  Nevertheless, during the treatment, the Veteran informed his VA physician that he "wishes to apply for service connection related to his psychiatric issues (r/o ptsd)."

The Board notes that an informal claim for benefits is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant.  38 C.F.R. § 3.155(a).

With regard to whether an informal or formal claim or written intent to reopen the claim of service connection for PTSD (or a new claim for a psychiatric disorder other than PTSD) was filed prior to March 8, 2011, the Board finds that the Veteran filed an informal claim for benefits on January 5, 2009.  On January 5, 2009, the Veteran informed his VA physician that he intended to apply for benefits related to service connection for psychiatric issues.  Because the January 5, 2009, treatment record demonstrates that the Veteran was interested in benefits to which he might be entitled as a result of his disability and resolving reasonable doubt in the Veteran's favor, the Board finds that this record of treatment satisfies the requirements for an informal claim for benefits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.155(a); 3.157(a); cf. Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").

Although the January 5, 2009, treatment record was not physically received by the RO until June 2011, it was in the constructive possession of VA as of January 5, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).  Thus, the Veteran's informal claim for service connection for paranoid schizophrenia and an informal claim to reopen PTSD were received on January 5, 2009.  As such, an effective date of January 5, 2009, for the award of service connection for paranoid schizophrenia to include PTSD symptoms is warranted as the date of the claim, which is the earliest possible date in this case.  An even earlier effective date is not warranted as the preponderance of the evidence is against a finding that an earlier claim was filed or that the December 2008 decision was not final.  The Board has already resolved reasonable doubt in favor of the Veteran in determining that January 5, 2009 is the date of claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date of January 5, 2009, but no earlier, for the award of service connection for paranoid schizophrenia to include PTSD symptoms is granted, subject to the applicable regulations concerning the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


